The appellant was indicted and tried for murder, was convicted of manslaughter in the first degree, and sentenced to the penitentiary for three years. Among the charges requested by the defendant, to the refusal to give each of which he separately excepted, were the following: (9.) “Mere Avords or tales, howsoever abusive told by the defendant several weeks prior to the diffi*664culty, is not a provoking or bringing on of the difficulty.” (12.) “If it be a fact that the defendant, at some time prior to the difficulty, 'told a tale on the deceased, this was not a provoking or bringing on of the difficulty.”
On this appeal, the court holds that these charges should have been given, and their refusal was error. The judgment of conviction is reversed and the cause remanded.
Opinion by
Head, J.